DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 06 September 2022 in which claims 57 and 71 were canceled, and claim 15 was amended to change the scope and breadth of the claims.
	Claims 15, 17, 19, 48-56 and 59-70 are pending in the current application and are examined on the merits herein.
The Declaration of Volodymyr Kuzmneko, submitted by Applicant on 06 September 2022 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17, 48-51, 53-56 and 59-70 are rejected under 35 U.S.C. 103 as being unpatentable over Schuurman et al. (Macromolecular Bioscience, 2013, vol. 13, pp. 551-561, cited in previous Office Action) in view of Kumar et al. (Carbohydrate Polymers, published online 05 October 2017, vol. 180, pp. 128-144, cited in previous Office Action), Kesti et al. (WO 2016/092106, cited in previous Office action) and Chang et al. (Tissue Engineering: Part C, 2008, vol. 14, no. 2, pp. 157-166, cited in previous Office Action)
Schuurman et al. investigated two strategies that enable gelatin methacryloyl (gelMA) to be used as the “ink” in bioprinting (p.552, left column, last para). Schuurman et al. combined gelMA with hyaluronic acid (HA) to increase the viscosity; utilized a thermoplastic polymer to provide structural support in printed hybrid constructs; and assessed the suitability of gelMA for engineering cartilaginous tissue by culturing encapsulated chondrocytes in photocrosslinked gelMA and gelMA/HA hydrogels (p.552). Schuurman et al. teach preparing cell free gels by including 0.05% of a photoinitiator Irgacure 2959 (p.552, 2.2. Preparation of Cell-Free Gels). 
Schuurman et al. teach printing with a composition comprising 10% or 20% gelMA supplemented with 2.4% HA, alternated with ε-polycaprolactone (PCL), (p.553, 2.4. Bioprinting). Schuurman et al. teach incorporating cells from the articular cartilage of equine (p.553, 2.5. Cell-Laden Gelatin Hydrogel Constructs), which were then cultured for 4 weeks. Schuurman et al. found GelMA concentration had a significant impact on hydrogel stiffness and equilibrium mass swelling, but only a minor influence on effective swelling (p.554, 3.1. Effect of Macromer Concentration). Schuurman et al. teach the gelMA gels had favorable swelling properties for use in bioprinting (p.555, first paragraphs). Schuurman et al. teach the mechanical properties of the gels were not temperature dependent. Schuurman et al. teach photocrosslinking subsequent to printing and thermal gelation increased the stiffness and stability of the product, which is important in tissue engineering (p.557, first para). 
Schuurman et al. teach the addition of 2.4% HA to gelMA allowed for the controlled, homogenous deposition of hydrogel strands (p.557, 3.4. Bioprinting). Schuurman et al. teach the addition of HA increased the viscosity, facilitated the printing process and improved shape fidelity. Schuurman et al. also suggest combining gelMA with other materials to enhance the rheological and mechanical properties, including for example gellan gum or fibrin. Schuurman et al. found significantly higher cell viability and glycosaminoglycans per DNA for GelMA/HA hydrogels compared to GelMA alone (Table 3).
While Schuurman et al. teach incorporating HA as a viscosity enhancing additive, and suggest using gelling gum, Schuurman et al. do not expressly disclose xanthan gum (claim 15). Schuurman et al. do not expressly disclose “(i) exposing the in vitro culture to one or more drug or cell-based therapy; and (ii) determining an effect of the drug or cell-based therapy on the in vitro culture of the bioprinted tissue or organ” (present claim 15). Schuurman et al. do not expressly disclose wherein the composition further comprises alginate (claim 59). 
	Kumar et al. teach the use of xanthan gum (XG) polymer matrix for cell-therapies and drug delivery systems (Table 1). Kumar et al. teach xanthan gum (XG) is non-toxic, biocompatible and intrinsically behaves as an immunological agent (p.129, last paragraph). Kumar et al. teach xanthan gum has been studied in complexation with other polysaccharides in vitro and in vivo with fibroblast cell line L-929, and showed good biocompatibility. Kumar et al. teach sodium alginate has shown chondroprotective effects for maintaining mobility in the joint and reducing the degeneration of cartilage. Kumar et al. teach xanthan gum alone showed no adverse effects on rabbit chondrocyte viability (p.130, first paragraph). Kumar et al. teach xanthan gum is particularly advantageous for biomedical applications because it has non-Newtonian behavior, i.e. high viscosity yield (even at low concentrations), low sensitivity of viscosity to changes in salt concentrations, resistant to mechanical degradation, biodegradable and environmentally friendly (p.130, second paragraph). Kumar et al. teach xanthan gum should be used in combination with other biomaterials to reinforce it for tissue engineering, since xanthan gum alone forms weak gel-like structures (p.133, Applications of XG in tissue engineering). Kumar et al. teach various mixtures of xanthan gum, including XG-magnetic nanoparticles, XG-gold nanoparticles, XG-nanohydroxyapatite, XG-bioactive glass/cellulose nanocrystals, XG-chondroitin sulfate, XG-chitosan, XG-glycidyl methacrylate grafted chitosan, XG-chitosan/cellulose nano crystals, XG-chitosan/montmorillonite, XG-gellan gum, XG-gellan gum/chitosan nanoparticles, XG-gellan gum/hyaluronic acid, XG-galactomannan/curcumin, XG-i/k-carrageenan-konjac gum, XG-SA/CNC/halloysite nanotubes, XG-polypyrrole and XG-methylcellulose (p.136-140). Kumar et al. teach “the shear-thinning and gelling properties of xanthan gum can be more beneficial in the area of 3D bioprinting of the tissue scaffolds and/or tissue models for future tissue engineering applications” (p.140, last paragraph). Kumar et al. teach the use of xanthan gum in combination with other polysaccharides and components including chondrocyte cells for targeted applications of at least articular cartilage tissue engineering, and bone tissue engineering (Table 1). 
Kesti et al. teach a printing mix comprising 1 to 6% w/v gelling polysaccharide (claim 17). Kesti et al. teach gelling polysaccharides include gellan gum and xanthan gum, (claim 4). Kesti et al. teach the gelling polysaccharide affects the stiffness and elasticity of the final bioink (p.19, example 2). Kesti et al. teach modifying the gelling polysaccharides and amounts of gelling polysaccharide to give stiffer/more elastic matrices. Kesti et al. teach adding additional gelling polysaccharide to optimize retention of the growth factor in the bioink (p.19, example 2). Kesti et al. teach the print mix material comprises 0.5-20% by weight polymers (p.13:4-9). Kesti et al. teach fibers are present in an amount of from 10-40% of dry polymers, or equally 1-20% in total weight (p.13:4-9). Kesti et al. teach chitosan, gelatin and silk as a suitable cytocompatible polymers (claims 5, 8). Kesti et al. teach crosslinking initiating groups are present in the printing mix include groups that participate in light exposure (i.e. photoinitiator), (p.9:5-7).
Chang et al. teach “A novel targeted application of tissue engineering is the development of an in vitro pharmacokinetic model for drug screening and toxicology. An in vitro pharmacokinetic model is needed to realistically and reliably predict in vivo human response to drug administrations and potential toxic exposures” (abstract). Chang et al. teach in vitro cell culture models with human liver cells have been used to predict drug toxicity and metabolism in the pharmaceutical industry (p.157, right col). Chang et al. teach exposing liver tissue to a nonfluorescent prodrug and analyzing (determining) the drug (p.161, right col). Chang et al. found the 3D tissue construct produced a significantly higher amount of urea on day 1 compared to a 2D monolayer (figure 10). Chang et al. teach the 3D in vitro culture “more closely resemble their in vivo physiological state where cell-cell communication either from direct contact or paracrine signaling is important for proper cellular behavior, differentiation, and proliferation, along with the concomitant extracellular matrix produced by the neighboring cells” (p.164, second para). Chang et al. teach “Such an in vitro system may serve to improve our ability to predict animal and human response to drug and chemical exposure” (p.164, last para). Chang et al. teach “the potential impact of the tissue-engineered model physiological surrogate system developed herein will hinge on a deepened appreciation of the engineering and scientific basis for the fabrication as well as the relation with subsequent tissue pharmacokinetic behavior” (p.167, last para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bioprint a tissue/organ using GelMA with xanthan gum, culture the bioprinted tissue/organ to prepare an in vitro culture of the bioprinted tissue/organ and expose the in vitro culture of the bioprinted tissue/organ to drug therapy; and determining an effect of the drug on the in vitro culture of the bioprinted tissue/organ.
One having ordinary skill in the art would have been motivated to bioprint a tissue/organ using GelMA with xanthan gum because Schuurman et al. found GelMA based bioinks modified with a viscosity enhancing agent allowed for the controlled, homogenous deposition of hydrogel strands. The addition of HA increased the viscosity, facilitated the printing process and improved shape fidelity. Schuurman et al. also suggest combining gelMA with other materials to enhance the rheological and mechanical properties, including for example gellan gum or fibrin. Schuurman et al. found significantly higher cell viability and glycosaminoglycans per DNA for GelMA/HA hydrogels compared to GelMA alone.
Kesti et al. teach xanthan gum as an alternative gelling agent to gellan gum, wherein Kesti et al. teach modifying the gelling polysaccharides and amounts of gelling polysaccharide to give stiffer/more elastic matrices in the final bioink. In addition, Kumar et al. teach a mixture of xanthan gum with an acrylate-modified biomaterial, e.g. XG-glycidyl methacrylate grafted chitosan.  Additionally, Kumar et al. teach “the shear-thinning and gelling properties of xanthan gum can be more beneficial in the area of 3D bioprinting of the tissue scaffolds and/or tissue models for future tissue engineering applications” (p.140, last paragraph). Kesti et al. teach preparing printing mix material by combining 3.5% gellan gum (i.e. microbial based biogum) with 3% alginate to give a polymer blend (example 1c).
Schuurman et al. exemplify a bioink comprising 10% or 20% gelMA. A 10% gelMA composition reads on claims 56, 63 and 68. Schuurman et al. also teach adding 2.4% HA gelling agent. Thus, the ordinary artisan would have been motivated to start with 2.4% xanthan gum as an alternative gelling agent, and optimized the amount to control the stiffness of the final product. The amount of gelling agent suggested by Schuurman et al. lies in the range of claims 55, 62, 65 and 67. 
One having ordinary skill in the art would have been motivated to include alginate in the bioink composition because Kumar et al. teach sodium alginate has shown chondroprotective effects for maintaining mobility in the joint and reducing the degeneration of cartilage. With respect to the amount of alginate polymer, Kesti et al. teach an example comprising 3.0% by weight alginate, which reads on newly added claim 64. 
One having ordinary skill in the art would have been motivated to expose the in vitro culture of the bioprinted tissue/organ to screen drugs for toxicology and efficacy because  “Such an in vitro system may serve to improve our ability to predict animal and human response to drug and chemical exposure” (Chang et al., p.164, last para).
	The ability of a 3D bioprinted construct to improve our ability to predict the in vivo response to drug and chemical exposure is attributed to how the 3D in vitro culture “more closely resemble their in vivo physiological state where cell-cell communication either from direct contact or paracrine signaling is important for proper cellular behavior, differentiation, and proliferation, along with the concomitant extracellular matrix produced by the neighboring cells” (Chang et al., p.164, second para).
	Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 19 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Schuurman et al., Kumar et al., Kesti et al. and Chang et al. as applied to claims 15, 17, 48-51, 53-56 and 59-70 above, and further in view of Apelgren et al. (PLoS ONE, published December 2017, vol. 12, no. 12, 16 pages, cited in previous Office Action).
Schuurman et al., Kumar et al., Kesti et al. and Chang et al. teach as discussed above. Chang et al. further teach cocultures of multiple cell types within an in vitro 3D tissue construct can be prepared by bioprinting via direct cell writing (DCW) of encapsulated cells (p.164, second para).  
Schuurman et al. do not expressly disclose a co-culture with at least two types of cells (present claim 19). While Schuurman et al. exemplify obtaining cells from horses, Schuurman et al. do not expressly disclose wherein the mammalian cells are human (present claim 52).
Apelgren et al. is concerned with the use of 3D bioprinting to prepare human cartilage in vivo from chondrocytes and stem cells (title). Apelgren et al. teach the constructs were prepared from nanofibrillated cellulose and alginate in combination with human chondrocytes and human mesenchymal stem cells (abstract). Apelgren et al. found the constructs prepared from a single cell (human nasal chondrocytes) had good proliferation ability. Apelgren et al. found the constructs prepared from the mixture of cells had an additive proliferative effect involving chondrocyte production of glycosaminoglycan and type 2 collagen. Apelgren et al. teach the use of multipotent mesenchymal stem cells (MSC) in combination with chondrocytes to obtain differentiated chondrocytes, which are otherwise difficult to obtain (p.2, second paragraph). Apelgren et al. teach co-cultures appear to be superior to monocultures for a variety of reasons. Co-cultures with MSCs are advantageous because they promote trophic activity during matrix formation, wherein MSCs excrete chondrocyte-promoting growth factors. Apelgren et al. teach “the most efficient mixture of MSCs and chondrocytes reported as a 4:1 ratio” (p.2, second paragraph). Apelgren et al. teach following that ratio in their own experimental design (see Table 1, Group 3). Apelgren et al. teach co-culturing the two cells on nanofibrillated cellulose and alginate, printing, crosslinking and then implanted into nude mice (p.3, Bioinks and 3D bioprinting). Apelgren et al. teach “this study described the establishment of a clinically relevant methodology that promotes the creation of custom-made, autologous cartilage in reconstructive surgery” (p.11, Conclusions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bioprint a composition comprising gelMA, xanthan gum and alginate with two cell types at a 1:4 ratio to give a bioprinted tissue or organ, co-culture the bioprinted tissue or organ to prepare an in vitro culture, and perform tissue development of the in vitro culture. 
Starting from Schuurman et al., the skilled artisan would have looked to the teaching of Apelgren et al., because both references are concerned with the preparation of cartilaginous tissues and organs using chondrocytes, via 3D bio-printing methodology. Both references similarly use a biomaterial and gelling agent as a scaffolding material for the cells. In addition, Kesti et al. exemplify bioink preparations including alginate. 
One having ordinary skill in the art would have been motivated to prepare an in vitro culture comprising at least two cell types because Chang et al. teach co-cultures of multiple cell types within an in vitro 3D tissue construct can be prepared by bioprinting via direct cell writing (DCW) of encapsulated cells.
The ordinary artisan would have been motivated to prepare a co-culture comprising a 4:1 ratio of mesenchymal stem cells to chondrocytes, because this ratio has been identified as “the most efficient mixtures” for promoting chondrocyte differentiation for tissue engineering. The skilled artisan would have been motivated to use the co-culture with a reasonable expectation of success because Apelgren et al. found the mixture of cells had an additive proliferative effect involving chondrocyte production of glycosaminoglycan and type 2 collagen, compared to a monoculture. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 



Response to Arguments
Applicant's arguments and Declaration filed 06 September 2022 have been fully considered but they are not persuasive. 
Applicants aver unexpected results residing in the claimed subject matter. Applicant argues the present invention do not require temperature control. For evidence, Applicant has shown GelMA5% with xanthan gum has no distinctive gelation point (fig. 1). GelMA with xanthan gum extends the printability temperature window to room temperature. Applicant has shown the composition maintains high viscosity at 20 °C and 26 °C. 
The above arguments have been considered but are not persuasive to overcome the prima facie case of obviousness because Applicant has not provided a side-by-side comparison of the GelMA5% and xanthan gum compositions with the closest prior art having GelMA and hyaluronic acid. 
It is unclear how much xanthan gum is incorporated in the claimed composition. It is expected the concentration of xanthan gum would affect the viscosity and gelation point of the overall composition. Thus, even if Applicants results are deemed to be unexpected, it is not clear if these results are commensurate in scope with the claimed invention.

Applicant also argues the claimed invention differs from Schuurman et al., because Schuurman et al. teaching manufacturing at room temperature with dispensing heads at 37 °C. Applicant pointed to a passage where Schuurman et al. observed the composition flowed out irregularly and blocked the nozzle “at lower temperatures”.
The above argument is not found persuasive. The passage referred to in Schuurman et al. regarding the clogging at lower temperature of the printing heads was in reference to bioprinting GelMA alone (p.557, para 2). While it is true Schuurman et al. do not teach printing the GelMA/HA mixture at room temperature, that does not mean it could not be done. Without a side-by-side comparison between Applicants invention and the closest prior art, it is not possible to directly compare the teachings of Schuurman et al. with the results provided in the Declaration. 
Furthermore, Schuurman et al. expressly teach the timing of the crosslinking affects the viscosity and stiffness of the product. Schuurman et al. teach temperature-responsive and temperature independent gels can be prepared to modify triple helical conformation, stiffness and/or stability. Specifically, Schuurman et al. noted gels crosslinked in solution at 37 °C showed no difference in stiffness at either 25 or 37 °C (p.556, 3.3. Effect of Temperature). Schuurman et al. noted the advantages of photocrosslinking the hydrogel in a thermal gel state or photocrosslinking subsequent to printing and thermal gelation.
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759